MEMORANDUM OPINION
PER CURIAM.
Claimant appeals from the order of the trial court affirming the action of the La*772bor and Industrial Relations Commission disqualifying claimant for unemployment compensation benefits for six weeks because her discharge arose from misconduct connected with her work. The action of the Commission is fully supported by competent and substantial evidence on the whole record. Claimant bases her appeal upon three sentences of a three page decision by the Appeals Tribunal. Those sentences, claimant contends, constitute a finding that claimant’s action in leaving work contrary to instructions and failing to thereafter report for work resulted from her upset over sexual harassment. We interpret those sentences as the Tribunal’s statement of claimant’s testimony of her reasons for the admitted violation of the employer’s rules, and not as a finding of the truth of that testimony. The entire decision clearly reflects the finding of the Tribunal, adopted by the Commission, that claimant’s charge of sexual harassment was pretextual and that her misconduct occurred because of her upset over a poor evaluation report. The evidence fully supported that finding. No precedential value would be served by an extended opinion and the judgment is affirmed pursuant to Rule 84.16(b). The respective motions of claimant and respondents taken with the case are denied.